Jewett, Justice.
The plaintiff was entitled to direct interest to be collected on his judgment, from the time it was perfected (1st day of June, 1843). (Laws of 1844, chap. 324.)
The question whether the plaintiff is or not also entitled to the interest on his recovery, awarded by the court for the correction of errors, by way of damages on the dismissal of the Writ of error, does not arise on this motion; but if it did, I have no doubt but that it was competent for that court to make such order, and that the plaintiff may enforce it, although he levies the amount of' his judgment in this court, with in*189terest from 1st of June, 1844 (2 Cow. 51, 400; 10 Wend. 74). Motion denied, with $7'costs.